Name: Commission Regulation (EC) NoÃ 206/2007 of 27 February 2007 amending Regulation (EC) NoÃ 2247/2003 laying down detailed rules for the application in the beef and veal sector of Council Regulation (EC) NoÃ 2286/2002 on the arrangements applicable to agricultural products and goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States (ACP States)
 Type: Regulation
 Subject Matter: international trade;  animal product;  economic geography;  tariff policy;  agri-foodstuffs
 Date Published: nan

 28.2.2007 EN Official Journal of the European Union L 61/15 COMMISSION REGULATION (EC) No 206/2007 of 27 February 2007 amending Regulation (EC) No 2247/2003 laying down detailed rules for the application in the beef and veal sector of Council Regulation (EC) No 2286/2002 on the arrangements applicable to agricultural products and goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States (ACP States) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2286/2002 of 10 December 2002 on the arrangements applicable to agricultural products and goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States (ACP States) and repealing Regulation (EC) No 1706/98 (1), and in particular Article 5 thereof, Whereas, (1) Commission Regulation (EC) No 2247/2003 (2) opens, on a multi-annual basis for periods from 1 January to 31 December, a quota for the import of certain products in the beef and veal sector originating from the ACP States. The products eligible for import under this quota are listed in Annex I to that Regulation. (2) Article 6(1) of Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (3) provides that applicants for import licences shall not lodge more than one import licence application for the same quota order number in respect of an import tariff quota period or subperiod. Moreover, Article 5(1) of Regulation (EC) No 1445/95 of 26 June 1995 on rules of application for import and export licences in the beef and veal sector and repealing Regulation (EEC) No 2377/80 (4) provides that, without prejudice to more specific provisions, licence applications should be made for products of a single CN subheading or one of the groups of CN subheadings listed in Annex I of that Regulation. In view of the range of products that can be imported under Regulation (EC) No 2247/2003, applicants should be entitled to sub-divide their single application for the same quota order number by CN code or group of CN codes. (3) For statistical purposes, the licences issued under Regulation (EC) No 2247/2003 should specify per CN code or group of CN codes the quantities concerned. (4) Regulation (EC) No 2247/2003 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 2247/2003 is amended as follows: 1. In Article 4(2), the following subparagraph is added: Notwithstanding Article 5(1) of Regulation (EC) No 1445/95, applications may cover, for the same quota order number, one or several of the products covered by the CN codes or groups of CN codes listed in Annex I to this Regulation. In case applications cover several CN codes, the respective quantity applied for per CN code or group of CN codes shall be specified. In all cases, all the CN codes shall be indicated in section 16 and their description in section 15 of licence applications and licences. 2. In Article 5(2), the following subparagraph is added: Each licence issued shall specify per CN code or group of CN codes the quantity concerned. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 February 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 348, 21.12.2002, p. 5. (2) OJ L 333, 20.12.2003, p. 37. Regulation as last amended by Regulation (EC) No 1965/2006 (OJ L 408, 30.12.2006, p. 26), as corrected by OJ L 47, 16.2.2007, p. 21. (3) OJ L 238, 1.9.2006, p. 13. (4) OJ L 143, 27.6.1995, p. 35. Regulation as last amended by Regulation (EC) No 1965/2006.